DETAILED ACTION
Status of Claims 
This is a second office action on the merits in response to the RCE filed on11/20/2020.
Claims 1 and 3-21 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 16 as amended recited limitations regards pockets being sized, shaped or configured to slide onto and off of wooden posts, or being removably slideable onto and off of respective wooden posts.  The specification as originally filed does not provide enough detail to accurately ascertain the size and shape needed to slide onto and off of wooden posts.  The size and shape of the wooden posts are not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 9-11, 13-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatt in view of Pleasant (US 6,581,895 B1) and Scott.

Hatt discloses a target area 10 with a target pattern 34; foldable portions 22 on opposite sides thereof which form a pocket as can be seen in Fig. 4; fold lines 14, 16; and adhesive areas Col. 2, line 44.  Additionally Hatt includes portion 24 which folds over the top of portion 22 as can be seen in Fig. 6 thus capping it.  Furthermore, Hatt in Figure 1 shows items 14, 16, 18 and 20 which are considered to be a plurality of fold lines.
Regarding the added limitations to claim 1 and claim 21, Hatt’s device may be configured as claimed.  Simply folding the top and side portions as shown in Figs. 1-3 without folding the bottom portion allows the device to be configured to slide onto supports.  Regarding the scored line limitations (See Claims 1, 10, and 16), the Pleasant reference explicitly teaches scored lines for the folded portions. See 4:55+.  As noted in the applicants specification and claims (through the listing of different fold lines in the alternative) the use of printed, creased, scored lines..etc… is well known and evidenced through the citations and figures of Hatt and Pleasant wherein the interchangeability of one type of fold line with another is the simple substitution of one known fold line with another.  These lines are also obvious species to each other based on common knowledge of a person of ordinary skill in the art.
  Hatt’s device is capable of being used with supports in the pockets formed by portions 22 and capped by portion 24, wherein patentable distinction should be made through structural differentiation and not functional differentiation.  If the prior art structure is capable of meeting the claimed functioning then it meets the claimed In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997), (Claims 1, 3, 4).
With regards to the independent claims 1, 10 and 16 and the amendments directed towards the pockets sized and/or shaped to slide onto supports which have been amended to now be wooden posts, the Scott reference at 2:38+ clearly teaches the support posts 14 being made of wood which meets the amendments directed towards the pockets sized and shaped to slide onto and off of wooden posts, etc..  Scott also teaches the wooden posts as claimed in dependent claims 4 and 21.
Regarding claim 6, folded portion 18 may be used as a carrying handle.
With regard to claim 9, note Col. 2, line 33.

Hatt discloses the claimed device and method as explained in the claim 1 rejection with the exception of the peel-off or tapes.  However, the examiner took official notice that such coverings are commonly known for adhesive fasteners and such notice has not been challenged making it admitted prior art.  It would have been obvious to one of ordinary skill in the art to have used such on Hatt’s adhesives to keep them fresh until they were ready for use, (Claims 5, 10, 11, 13, 15).
Concerning claim 14, Hatt includes portion 24 which folds over the top of portion 22 as can be seen in Fig. 6 thus capping it.  Portion 24 may be considered the tab extending from the foldable portion to form a cap.
Concerning claim 16, note Fig. 1 of Hatt which shows the device in a flat position with indicated fold lines.  It would have been obvious to one of ordinary skill in the art to have shaped the packaging to the article to maintain a minimum volume.

Concerning claim 19, Hatt does not disclose how fold the fold lines are applied to the target.  However, the examiner takes official notice that printing is a commonly known method to apply indicia such as fold lines to a substrate.  It would have been obvious to one of ordinary skill in the art to have used such a technique to apply Hatt’s fold lines to his substrate to take advantage of a simple means of manufacture.
With regard to claim 20, note Col. 2, line 33.

Claims 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatt in view of Scott and Pleasant.  

Hatt discloses the claimed device for the reasons explained in the claim 1 rejection with the exception of the material used to form the apparatus.  However, as disclosed by Scott, (Col. 2, lines 45-48) such devices may be made from foam, (which is considered weather resistant) or cardboard.  It would have been obvious to one of ordinary skill in the art to have formed Hatt’s target of either of these materials to take advantages of materials known in the art used for forming targets, (claim 7).
Concerning claims 12 and 17, note Col. 3, line 22 of Scott.  It would have been obvious to one of ordinary skill in the art to have applied Hatt’s target pattern in the same manner to take advantage of a known successful technique in the art. 

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatt in view of Perrine, Sr. (Perrine), Pleasant and Scott.  

Hatt discloses the claimed device as explained in the claim 1 rejection with the exception of the target area extending beyond the folded portions.  However, as disclosed by Perrine it is known in the art to use target supports 30, 32 in peripheral edge slots 26, 28 such that the target area extends beyond the supports.  It would have been obvious to one of ordinary skill in the art to have used supports in Hatt’s peripheral edge slots as seen in Fig. 4 as well to support the target and to allow the target area to extend beyond the support slots as taught by Perrine if it was desired to provide a larger target area.
Claims 1, 3-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Parker and Pleasant.

Scott discloses an apparatus and method of manufacture comprising a target area at 26; a plurality of foldable portions 36, 38 on opposite sides of the target areas denoted by separate single fold lines as shown in Fig. 2 prior to the portions being folded along those lines into the configuration shown in Fig. 3.  Adhesive areas (Col. 3, ¶1) retain the foldable portions 36, 38 into the configuration shown in Fig. 2 forming a sleeve to accept a support.  Scott at 2:38+ clearly teaches the supports 14 being made from wood meeting the claim amendments to claims 1 as well as dependent claims 4 and 21.  Scott does not close off the top of his sleeves such that a pocket is formed with an enclosed top.  However, it is known in such apparatuses as disclosed by Parker to 
With regard to claims 3, 11, 12, 13, and 17, note target pattern 26 and Col. 3, line 17 of Scott indicating the pattern is printed on the target area which is also considered an to be affixed target pattern.
Regarding claims 5, 10, and 16, Scott discloses the claimed device as explained in the claim 1 rejection with the exception of the peel-off or tapes.  However, the examiner took official notice that such coverings are commonly known for adhesive fasteners and such notice has not been challenged making it admitted prior art.  Scott as 2:38+, as explained in the rejection to claim 1 above, clearly teaches the supports 14 being made from wood.  It would have been obvious to one of ordinary skill in the art to have used such on Scott’s adhesives to keep them fresh until they were ready for use.

Regarding claims 7, 9, and 20, note Col. 2, line 45 which discloses the use of foam or cardboard.  Either may be considered “weather resistant.”
Concerning claim 14, Parker’s portions 60b, 62b which cover over the top of portion of the sleeves capping them may be considered the foldable tabs that form a cap.
With regard to claim 15, Scott does not specify which portion of his foldable portions 36 and 38 and target area has the adhesive thereon.  However, under In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) putting the adhesive either the foldable portions or target area would have been an obvious choice to the ordinarily skilled artisan.
Regarding claim 18, any indicia including that on Scott’s target may be considered advertising indicia.
Concerning claim 19, Scott does not disclose how fold the fold lines are applied to the target.  However, the examiner took official notice that printing is a commonly known method to apply indicia such as fold lines to a substrate.  It would have been obvious to one of ordinary skill in the art to have used such a technique to apply Scott’s fold lines to his substrate to take advantage of a simple means of manufacture.

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 and further in view of Perrine, Sr. (Perrine) and Scott.  

.

Response to Arguments
	The applicant argues for the newly amended claim limitations filed 9/15/2021.  The examiner references the rejections newly asserted under 35 USC 112 above.  The examiner considers the prior art, specifically the Scott reference, as clearly showing pockets utilizing folds which are configured (including sized and shaped) to slide onto and off of wooden posts.  However, if the applicant does not consider the Scott reference as clearly teaching these limitations then the specific size, shape and/or configuration of the pocket needed to be able to slide onto and off of wooden posts is not defined in the claims or specification as originally filed to clearly convey the bounds of the claim limitations rendering them indefinite.
	With regards to the applicants arguments towards the Hatt reference not being capable of meeting the limitations directed towards foldable portions formable into pockets having closed sides, the pockets being configured to slide onto and off of wooden posts the examiner is not persuaded.  The applicant argues that Hatt would 

    PNG
    media_image1.png
    274
    388
    media_image1.png
    Greyscale

Exhibit A - Hatt Figure 4 Annotated
	As can be seen in the annotated drawings, the foldable portions of Hatt clearly include open hollow portions in the raised edges.  Even if the side portions were intended to be used for providing raised portions on all sides into which a target is snuggly positioned against, there are still hollow pockets within the raised edges which can accommodate wooden posts.  The specification as originally filed does not explicitly define the size or shape of the wooden post(s) and the claims do not define the exact size and shape of the wooden posts which the pockets must be capable of sliding onto.  As such, folding portions with hollow sections are considered by the examiner to be sized and shaped to slide onto and off of wooden posts.  The Hatt reference clearly shows the plurality of fold lines wherein the Scott reference clearly shows and recites pockets being utilized to slide onto and off of wooden posts (2:38+). The teaching of Scott would inherently include the pockets being sized and shaped to achieve this function.  A clear nexus exists between the pockets of Scott utilizing fold line and the 
Reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)

The functioning of pockets to hold specific items or accept specific items is not seen to bear on the patentabilty of an apparatus claim.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The bottom folds of Hatt could be modified to not include the raised edges along the lower periphery leaving the pockets as shown in Figure 4 exposed.  The removal of the lower raised edges would not render Hatt unsatisfactory for its intended use or inoperable.  The Hatt reference when modified would still be able to hold the target and adhesive could be used to hold the target in-place when the bottom edge is removed and the target is held in an upright positon.  These modifications are not outside the realm of a person of ordinary skill in the art.  The explanation of these modification and how they are completed is directed towards bodily incorporation.
Reference In Re Keller where the courts held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981))

The combined teachings of Hatt and Scott would clearly show that pockets such as those taught by the Hatt reference which include a plurality of fold lines could also be used to accept wooden posts.  
	As previously stated, if the art does not explicitly criticize, discredit, or otherwise discourage the solution claimed….” Then the art is not considered to teach away from the claimed invention.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	The applicant argues that the cited art of record does not explicitly teach scored or formed fold lines.  However, the applicant uses scored and formed lines alternatively in the claims.  The applicant’s specification explicitly teaches the fold lines being pre-scored, perforated, creased, pre-folded or printed.  The different types of identification for where to fold an item such as those listed above are all obvious species variants.  The Hatt reference clearly teaches the use of fold lines wherein the species of the type of fold lines (scored, printed, creased etc…) would be obvious species variants wherein the Pleasant reference as cited explicitly teaches the use of scoring to define the fold lines.  The Scott reference explicitly shows lines, in Figure 2 for example, marking where the item is to be folded which would be considered fold lines.  The method of forming the Scott apparatus would inherently create creased fold lines wherein the drawings clearly suggest the use of printed fold lines.  As noted in the modified rejections above, the different types of fold lines are listed in the applicant’s specification in the alternative and are obvious variants of each other.  A person of ordinary skill in the art would realize that to mark a fold path a printed, creased or scored line could be 
	With regards to the examiner comments directed towards the Scott reference being capable of being modified to form a pocket.  This is dependent on the definition of a pocket.  A pocket does not have to explicitly include the ends such as the top or bottom being enclosed in addition to the side, however modifying the Scott reference to more clearly show the top or bottom also being enclosed would read on more definitions of what a pocket was structurally.  A tube could be considered a pocket in addition to a capped tube for example.  The Scott reference teaches a pocket wherein the modification to the pocket of Scott teaches a pocket which also includes an enclosed end.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711